           Case 1:19-cv-00315-JLT Document 65 Filed 07/21/21 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10
11   KEVIN H. SCOTT, et al.,                       ) Case No.: 1:19-cv-00315 - JLT
                                                   )
12                 Plaintiffs,                     ) ORDER AFTER NOTICE OF SETTLEMENT
                                                   )
13          v.                                     )
                                                   )
14   JAYCO INC.,                                   )
                                                   )
15                 Defendant.                      )
                                                   )
16                                                 )

17          The parties reported that they have settled the matter. (Doc. 64) Thus, the Court ORDERS:
18          1.     The stipulation to dismiss the action SHALL be filed no later than August 31, 2021;
19          2.     All pending dates, conferences and hearings are VACATED.
20   The parties are advised that failure to comply with this order may result in the Court imposing
21   sanctions, including the dismissal of the action.
22
23   IT IS SO ORDERED.
24
        Dated:    July 21, 2021                          _ /s/ Jennifer L. Thurston
25                                               CHIEF UNITED STATES MAGISTRATE JUDGE
26
27
28
